Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to communications filed 1/24/2022. As per the claims filed 1/24/2022:
 
Claim(s) 1-6 is/are currently pending.
Claim(s) 1 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Jeffrey L. Bogdan et al. (US PG Pub No. 2007/0113205; Published: 05/17/2007)(hereinafter: Bogdan) in view of Takesi Kawaguti et al (US 2011/0289447; Published: 11/24/2011)(hereinafter: Kawaguti).

Claim 1:
As per independent claim 1, Bogdan discloses a method for navigating a graphical user interface (GUI) on a computer's screen, wherein the GUI includes multiple software components, the method comprising the following steps: 
within the GUI, selecting an initial navigation level and selecting a first of the multiple software components [[0050] focus moves within a set (an initial navigation level) of the window (software components)-- it is desired to group controls such that pressing tab (or some other navigation key, such as one of the directional arrows of a keyboard) causes keyboard focus to move within a set of the controls and does not cause keyboard focus to move to controls in other sets. For example, pressing tab within a window such as window 900 may cause one of the controls 910, 920, and 925 to receive keyboard focus without causing focus to move to the menu 905 or the button 915] 
receiving a user navigation input [[0046] user input consists of mouse, keyboard, voice or other input device; [0048] focus indicated via user input] 
determining if the received user navigation input includes a level change command [[0050] user navigation input sequence includes a level change command--Pressing control-tab (or some other navigation key) may cause another set of controls to be the subject of keyboard focus such that subsequently pressing tab cycles keyboard focus among the controls of the other set]
upon determining that the received user navigation input includes a level change command, selecting a different navigation level [[0051] Pressing control-tab (or some other navigation key) may cause another set of controls to be the subject of keyboard focus such that subsequently pressing tab cycles keyboard focus among the controls of the other set. For example, pressing control-tab in the window 900 while the OK button 920 has focus may cause focus to shift to the list box items 911-913. Subsequently pressing tab may cycle keyboard focus among the list box items 911-913.]and 
upon determining that the received user navigation input does not include a level change command, navigating within the navigation level based on the received user navigation input [0050-0051, if the user input does not change the focus to another set (level) then the input stays within that set the selected set, [0050]-- it is desired to group controls such that pressing tab (or some other navigation key, such as one of the directional arrows of a keyboard) causes keyboard focus to move within a set of the controls and does not cause keyboard focus to move to controls in other sets. For example, pressing tab within a window such as window 900 may cause one of the controls 910, 920, and 925 to receive keyboard focus without causing focus to move to the menu 905 or the button 915].
Bogdan discloses multiple software components but failed to specifically disclose the software components include a data grid. 
	Kawaguti, in the same field table interface navigation discloses this limitation in that [[0017-0018] tab key navigation allows user to navigate thru table cells].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interface and navigational teachings of Bogdan to include a data grid as one of the software components as disclosed by Kawaguti. The motivation for doing so would have been to improve user operability of a table interface (0004).

Claim 2:
As per claim 2, which depends on claim 1, Bogdan and Kawaguti disclose wherein a first navigation level allows for navigating among the multiple software components and a second navigation level allows for navigating within a selected one of the multiple software components. Bogdan, [[0051] pressing a specific keyboard sequence allows for navigating between different sets, second navigation allows the user to navigate within the selected set, see 0053-0054].

Claim 3:
As per claim 3, which depends on claim 2, it is rejected under the same rationale as claim 1 above. Additionally, Bogdan and Kawaguti disclose specifically disclose wherein a third navigation level allows for navigating within a cell in the data grid. Kawaguti [[0018] According to the operation of the Tab key, the movement of the cursor to a cell set in advance (e.g., the movement to a cell on the right of a cell on which the cursor is currently present) is performed. The input to a cursor position is performed according to pressing of the character keys and the number keys. The movement of the cursor among the cells may be performed using the character keys and the number keys instead of the cursor keys].

Claim 6:
As per claim 6, which depends on claim 1, Bogdan and Kawaguti disclose wherein user navigation inputs are supported from at least one of a keyboard, a mouse, a stylus, a screen gesture, a voice control, or an eye control. Bogdan, [[0046] user input consists of mouse, keyboard, voice or other input device.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bogdan and Kawaguti in view of Thomas Chadzelek et al (US Pat No. 7735023; Date of Patent: 06/08/2010)(hereinafter: Chadzelek).

Claim 4:
As per claim 4, which depends on claim 1, Bogdan and Kawaguti disclose wherein a first level change command is associated with a first keyboard key, wherein a user input of the first keyboard key enables the user to change to a lower level of navigation. Bogdan, [0051-- Pressing control-tab (or some other navigation key) may cause another set of controls to be the subject of keyboard focus such that subsequently pressing tab cycles keyboard focus among the controls of the other set. For example, pressing control-tab in the window 900 while the OK button 920 has focus may cause focus to shift to the list box items 911-913. Subsequently pressing tab may cycle keyboard focus among the list box items 911-913].
Bogdan and Kawaguti failed to specifically disclose a second level change command is associated with a second keyboard key, and a user input of the second keyboard key enables the user to change to a higher level of navigation.
Chadzelek, in the same field of keyboard navigation discloses this limitation in that [[col 7, lines 35-50]-- the navigation key presses are used to change input focus between the UI elements in the currently selected list of UI elements. Additional key presses, different from the forward and backward navigation keys, are defined to navigate up and down the hierarchical lists of UI elements in order to change the currently selected list of UI elements. For example, a sibling navigation key is defined to navigate to the next sibling UI element list in the hierarchy, and a parent navigation key is defined to navigate to the parent UI element group in the hierarchy. In one implementation, the TAB key is used to change input focus between the UI elements in the currently selected list of UI elements, the TAB+X key is used to shift input focus to the next sibling UI element list in the hierarchical arrangement, and the TAB+Y key is used to shift input focus to the parent UI element list in the hierarchical arrangement]. Tab X and tab Y are used to change to a higher or lower level of navigation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigational input of Bogdan and Kawaguti to associate a second keyboard key with a second level change command and to have a user input of the second keyboard key to enable the user to change to a higher level of navigation as disclosed by Chadzelek. The motivation for doing so would have been to provide navigation keys even in an environment where the UI elements presented by the application change as the application is updated or customized [col 4, lines 15-20].

Claim 5:
As per claim 5, which depends on claim 1, Bogdan and Kawaguti disclose wherein user navigation inputs include "level up", "next item". Bogdan, [0051--Pressing control-tab (or some other navigation key) may cause another set of controls to be the subject of keyboard focus such that subsequently pressing tab cycles keyboard focus among the controls of the other set. For example, pressing control-tab in the window 900 while the OK button 920 has focus may cause focus to shift to the list box items 911-913. Subsequently pressing tab may cycle keyboard focus among the list box items 911-913]. Control-Tab causes another set to be selected. Tab allows navigation within the set. 
Bogdan and Kawaguti failed to specifically disclose "level down", "previous item", "item up", and "item down" 
Chadzelek, in the same field of keyboard navigation discloses this limitation in that [[col 7, lines 35-50]-- the navigation key presses are used to change input focus between the UI elements in the currently selected list of UI elements. Additional key presses, different from the forward and backward navigation keys, are defined to navigate up and down the hierarchical lists of UI elements in order to change the currently selected list of UI elements.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the navigational input of Bogdan and Kawaguti to include commands level down, previous item, item up and item down as disclosed by Chadzelek. The motivation for doing so would have been to provide navigation keys even in an environment where the UI elements presented by the application change as the application is updated or customized [col 4, lines 15-20].

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144